      Case 2:20-cv-00922-MHT-KFP Document 17 Filed 05/27/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JARMAL JABBAR SANDERS,                      )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   CASE NO. 2:20-CV-922-MHT-KFP
                                            )
JOHN HAROLD MERRILL, et al.,                )
                                            )
      Defendants.                           )

JARMAL JABBAR SANDERS,                      )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   CASE NO. 2:20-CV-1061-MHT-KFP
                                            )
JOHN H. MERRILL, et al.,                    )
                                            )
      Defendants.                           )

JARMAL JABBAR SANDERS,                      )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   CASE NO. 2:21-CV-07-MHT-KFP
                                            )
JOHN H. MERRILL, et al.,                    )
                                            )
      Defendants.                           )

             RECOMMENDATION OF THE MAGISTRATE JUDGE

      The pro se Plaintiff in these consolidated cases has filed Complaints alleging that

his civil rights were violated by Defendants when his name was left off the United States

presidential ballot in November 2020. Upon screening each of Plaintiff’s Complaints and

based on deficiencies in the Complaints, the Court ordered Plaintiff to file an amended
      Case 2:20-cv-00922-MHT-KFP Document 17 Filed 05/27/21 Page 2 of 3




complaint by May 14, 2021. Doc. 14 at 5. The Court provided Plaintiff specific instructions

as to filing the amended complaint and warned Plaintiff that his failure to file an amended

complaint may result in a recommendation that this case be dismissed. Id. at 5–6.

       Two weeks have passed since the Court’s deadline, and Plaintiff has not filed an

amended complaint as the Court ordered. This failure reflects a lack of interest in

prosecuting this case. This case cannot proceed without Plaintiff’s participation. Under

these circumstances, the Court finds that lesser sanctions than dismissal are not appropriate.

See Abreu-Velez v. Bd. of Regents of Univ. Sys. of Ga., 248 F. App’x 116, 117–18 (11th

Cir. 2007). Thus, this case is due to be dismissed. Tanner v. Neal, 232 F. App’x 924 (11th

Cir. 2007) (affirming sua sponte dismissal without prejudice of plaintiff’s action for failure

to file amended complaint in compliance with court’s order and warning of consequences

for failure to comply); Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (holding that,

as a general rule, where a litigant has been forewarned, dismissal for failure to obey a court

order is not an abuse of discretion); see also Link v. Wabash R.R. Co., 370 U.S. 626, 629–

31 (1962) (acknowledging that the authority of courts to impose sanctions for failure to

prosecute or obey an order is longstanding and empowers courts “to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases”); Mingo v. Sugar

Cane Growers Co-Op of Fla., 864 F.2d 101, 102 (11th Cir. 1989) (holding that a district

court “possesses the inherent power to police its docket” and that “sanctions imposed [upon

dilatory litigants] can range from a simple reprimand to an order dismissing the action with

or without prejudice”).




                                              2
      Case 2:20-cv-00922-MHT-KFP Document 17 Filed 05/27/21 Page 3 of 3




       Accordingly, it is the RECOMMENDATION of the Magistrate Judge that this case

be dismissed without prejudice for Plaintiff’s failure to file an amended complaint as

ordered by the Court. It is further

       ORDERED that on or before June 10, 2021, the parties may file objections to the

Recommendation. The parties must specifically identify the factual findings and legal

conclusions in the Recommendation to which objection is made. Frivolous, conclusive, or

general objections will not be considered by the Court. The parties are advised that this

Recommendation is not a final order and, therefore, is not appealable.

       Failure to file written objections to the Magistrate Judge’s findings and

recommendations in accordance with 28 U.S.C. § 636(b)(1) will bar a party from a de novo

determination by the District Court of legal and factual issues covered in the

Recommendation and waive the right of the party to challenge on appeal the District

Court’s order based on unobjected-to factual and legal conclusions accepted or adopted by

the District Court except on grounds of plain error or manifest injustice. Nettles v.

Wainwright, 677 F.2d 404 (5th Cir. 1982); 11TH CIR. R. 3-1. See Stein v. Reynolds Sec.,

Inc., 667 F.2d 33 (11th Cir. 1982); see also Bonner v. City of Prichard, 661 F.2d 1206

(11th Cir. 1981) (en banc).

       DONE this 27th day of May, 2021.




                                      /s/ Kelly Fitzgerald Pate
                                      KELLY FITZGERALD PATE
                                      UNITED STATES MAGISTRATE JUDGE


                                            3
